Title: To James Madison from William Charles Coles Claiborne, 6 December 1806
From: Claiborne, William Charles Coles
To: Madison, James



Secy. of State.
N.O. December 6th 1806.

The Troops from Nachitoches have not arrived, but are momentarily expected.
General Wilkinson has made the necessary arrangements with the French Consul, and will receive possession of the French Artillery, so soon as the value thereof shall be estimated.
I know not the extent of the support which Burr calculates on receiveing in this Territory.  I have no doubt that there are in this City Persons who would accompany him in all his measures, however wicked they may be; but such secrecy in this quarter has been observed among the conspirators, that I fear, it will be difficult to bring them to Justice.
General Wilkinson is condensing all the regular force in this City; I had myself supposed, that it would have been best to have made a primary stand a considerable distance above New Orleans, but the General who holds himself exclusively responsible, for all Military operations, thinks otherwise.
The Vessels under the Command of Captain Shaw, will (learn) as soon as they are ready ascend the Mississippi, for the purpose of annoying the Insurgents in their descent of the River.
General Wilkinson has this moment informed me, that he has such information as induces him to believe, that Colo: Burr, will be at Natchez on the 20th of this month with two thousand Men.
I have dispatched Major J. W. Gurley (in whom I have entire confidence) to Natchez to appraize, the Governor of the Mississippi Territory of the Danger, and to concert measures for the defence of our Common Country.
There is no security (at present in the conveyance by mail, I shall of course, forward all my dispatches by water or by Express.

Signed Wm. C. C. Claiborne

